MEMORANDUM**
Joseph Turner appeals his jury-trial conviction and 447-month sentence imposed for conspiracy, in violation of 18 U.S.C. § 371, two counts of armed bank robbery, in violation of 18 U.S.C. *575§ 2113(a)(d), and two counts of using a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). Turner’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Turner has filed a pro se supplemental brief.
Our review of the Anders and pro se briefs and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *575courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.